DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 Claim Objections
Claims 4, 14 and 15 are objected to because of the following informalities: 
The misspelled term “homoplolymer” is noted.  Appropriate correction is required.
Election/Restrictions
Claims 7-12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 12, 2022.
Claim Rejections - 35 USC § 112
Claims 1-6 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what type of conductivity is imparted by the filler.
In claim 1, considering the confusing language “wherein up to 10 mol% of the diamine residues (DA’) may be replaced by a polyether having just one amino terminus or just one hydroxy terminus”, it is unclear whether the antecedently-recited diamine residue (DA’) ”polyether having at least two amino termini or at least two hydroxy termini” can be totally replaced by the ”polyether having just one amino terminus or just one hydroxy terminus”.
In claims 16 and 17, inasmuch as “consisting of” precludes the presence of additional constituents other than the semi crystalline polyamide component and filler, it is unclear how the confusing language “any further constituents” further limits the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3019181 as translated by family member US 2018/0171140 (Fernagut) in view of US 2017/0137622 (Miyamoto) and further in view of WO 2006/136715 A1 (El Bounia) abstract and machine translation. 
Fernagut discloses a composition comprising:
50% to 95%, in particular 75% to 85%, by weight of at least one semi crystalline polyamide homopolymer of formula A/Z (i.e., when Z is 0%), obtained from the polycondensation of an amino acid or lactam such as PA 11 or PA 12 (meets Applicants’ PA Z  homopolymer (A)) or from the polycondensation of a diamine and a dicarboxylic acid (meets Applicants’ PA XY homopolymer (A)) 
5% to 50%, in particular 5% to 15%, by weight of at least one semi crystalline copolyamide comprising amide units (Ba1) obtained from the polycondensation of a diamine and a dicarboxylic acid and polyether units (Ba2) obtained from a polyetherdiol or polyetherdiamine (meets Applicants’ polyether containing-PA X’Y’ copolymer (B)); and
2% to 10% by weight, in particular 2% to 7%, of fillers inclusive of graphite, expanded graphite, carbon black, carbon nanotubes, talc (meets Applicants’ conductive filler),
wherein the polyether units (Ba2) constitute at least 15 wt.% of the copolyamide (B) (embraces Applicants’ polyether content) (e.g., abstract, [0026-0036], [0041], [0059-0088], [0095-0097], [0114-0119], [0140-0150], examples, claims).
Fernagut discloses Invention I (Table 2) comprising 84.3 wt.% PA 1010 (meets Applicants’ PA XY homopolymer (A)), 7.4 wt.% talc (a thermally conductive filler per Miyamoto [0014] meets Applicants’ conductive filler), 8 wt.% Pebax PA11/PTMG (50/50), 0.2 wt.% stabilizer NaHP02 (not precluded from Applicants’ polyamide component “comprises”) and 0.1 wt.% stabilizer Irganox 245 (not precluded from Applicants’ polyamide component “comprises”).  In essence, said embodiment differs from present claims 1 and 2 in that i) the exemplified Pebax PA11/PTMG (50/50) does not contain an amide unit (Ba1) obtained from the polycondensation of a diamine and a dicarboxylic acid and a polyether unit (Ba2) content of 8% to 30% and ii) the talc content is slightly higher.  With respect to the first difference, considering it is within Fernagut’s inventive disclosure to use a Pebax comprising amide units (Ba1) obtained from the polycondensation of a diamine and a dicarboxylic acid [0068] with a polyether unit (Ba2) content of at least 15 wt.% [0114], it would have obvious to one having ordinary skill in the art to use a Pebax containing an amide unit (Ba1) obtained from the polycondensation of a diamine and a dicarboxylic acid with a polyether unit (Ba2) content of up to 30% in place of the exemplified Pebax with the reasonable expectation of success. As to the second difference, given that Fernagut discloses preferred filler contents of 2% to 7% [0143], it would have been obvious to one having ordinary skill in the art to use 2.5% to 6% talc in lieu of the slightly higher 7.4% exemplified content with the reasonable expectation of success.  Case law holds that a reference may be relied upon for all that it teaches in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  
	As to claims 3 and 13, Fernagut discloses the use of polyether blocks having a number average molecular weight of 200 to 4,000 g/mol [0071]. 
	As to claims 4, 14 and 15, it is within the purview of Fernagut’s inventive disclosure, and obvious to one having ordinary skill in the art, to use polyamide homopolymer (A) and copolyamide (B) having different polyamide chain lengths with the reasonable expectation of success. 
	As to claims 5, 16 and 17, inasmuch as Fernagut’s above-described composition would be similarly-constituted to that presently claimed, it would be expected to possess the same properties.
As to claims 6 and 18, Fernagut does not require the presence of a plasticizer.
Further as to the present claims, it would have been obvious to one having ordinary skill in the art to formulate Fernagut’s compositions comprising graphite, expanded graphite, carbon black and/or carbon nanotubes per [0097] for their expected conductivity effect.  In this regard, El Bounia discloses the use of carbon nanotubes for imparting excellent thermal and electrical conductivity to compositions comprising polyamides and copolymers comprising polyamide blocks and polyether blocks.
Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but are moot in light of the new ground of rejection based on US 2018/0171140 (Fernagut), which disclosure appears to be closer to the presently claimed subject matter as compared to WO 2006/136715 A1 (El Bounia).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765